Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 21, 2021

                                       No. 04-21-00284-CV

                                  Ronald Dean STRICKLAND,
                                           Appellant

                                                  v.

             IHEARTMEDIA, INC., Stephen L. Schaefer, and John and Jane Does,
                                    Appellees

                  From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CVDO-XX-XXXXXXX
                          Honorable M. Rex Emerson, Judge Presiding


                                          ORDER

        The reporter’s record was originally due on September 13, 2021. On September 20,
2021, court reporter Paula Beaver filed a notification of late record, notifying this court that the
reporter’s record has not been filed because appellant has failed to request the record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See Tex. R. App. P. 34.6(b)(1). The reporter’s record must be filed no later than
thirty (30) days after the date appellant’s written proof is filed with this court. If appellant fails
to respond within the time provided, appellant’s brief will be due within thirty (30) days from the
date of this order, and the court will consider only those issues or points raised in appellant’s
brief that do not require a reporter’s record for a decision. See Tex. R. App. P. 37.3(c).




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court